DETAILED ACTION
The following is a first action on the merits of application serial no. 17/345377 filed 6/11/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 6/11/21 has been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the claim phraseology “said” should be deleted from lines 7 and 8.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 14 recites the limitation “about said axis” in lines 2 and 3. Based on the reference character (X) not being given patentable weight, the examiner suggest applicant amend claim 14 to clarify that the axis is the sun gear axis and not the planet gear axis as recited in claim 1.
-Claim 15 recites the limitation “A turbomachine comprising the mechanical gearbox according to claim 1.”; scope of coverage is indefinite for this claim based on claim 1 reciting in the preamble that the mechanical gearbox is for a turbomachine, it is obvious that the turbomachine is included, albeit even if it is to be considered as a “for use” recitation. Therefore, both claims 1 and 15 recite the same preamble recitations and at least claim 15 is indefinite in that it fails to point out what is further included or excluded by the claim language.
Note: claim 3 recites the limitation “herringbone tooth type”; the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite. However, based on the recitations “herringbone tooth” being well known to one of ordinary skill in the art as a type of gear toothing design, the term “type” will not be considered indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al 3307433 (IDS cited art) in view of Leiner et al 3640150.  As to claims 1 and 15, Bennett discloses a mechanical gearbox (Figure 1) for a turbomachine, comprising: - a sun gear (52) having an axis of rotation; - a ring gear (20, 22, 84) which extends around the sun gear; - planet gears (70, 72, 74, 76) which are meshed with the sun gear and the ring gear and which are held by a planet carrier (100, 102), each planet gear having an axis of rotation and comprising a first toothing (74, 76) However, Bennett doesn’t explicitly disclose the mean diameter of the second toothing different from first toothing diameter and the second upstream and downstream toothing being parallel to an axis (Y) of rotation of the planet gear. Note: the preamble isn’t given patentable weight because it merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, see MPEP 2111.02.
Leiner et al discloses a reduction gear comprising: - a sun gear (23) having an axis of rotation, - a ring gear (83,34,35) which extends around the sun gear, - planet gears (24) which are in mesh with the sun gear and the ring gear and which are held by a planet carrier (15, 16), and shows that it is well known in the art to have each planet gear comprising a first toothing (27) with an mean diameter D1 (column 1, lines 67-69 and column 5, lines 52-56), for the meshing with the sun gear, and a second toothing (28, 29) with an mean diameter D2 (column 1, lines 67-69 and column 5, lines 52-56), for the meshing with the ring gear. Leiner further shows that it is well known in the art to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the planet gears in Bennett to different sizes in view of Leiner to provide a particular speed and torque output ratio based on the system being operated to increase operating efficiency of the system.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bennett second toothing parallel to the rotation axis of the planet gear in view of Leiner to control thrust loading force between meshing gears to avoid backlash causing wear in gearbox.

As to claim 6, wherein the upstream teeth (via 74) of the first toothing are separated by an annular groove (space between 74, 76) from the downstream teeth (via 76) of this first toothing.

As to claim 13, wherein the ring gear is configured to be rotationally immovable about said axis (column 3, lines 39-41), and the planet carrier is configured to be rotationally movable about the axis (column 3, lines 46-49).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Leiner as applied to claim 1 above, and further in view of Grimm 5120285.  As to claim 7, Bennet in view of Leiner discloses the first toothing However, Bennet in view of Leiner doesn’t disclose the first upstream and downstream toothing being parallel to an axis of rotation of the planet gear.
Grimm discloses a mechanical gearbox having a planet gear including a first toothing with upstream teeth (27b) and downstream teeth (26a) and second toothing with upstream teeth (27a) and downstream teeth (26b) and shows that it is well known in the art to have the teeth parallel to the axis of the planet gear rotation (Figure 2 shows straight parallel teeth).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bennett in view of Leiner first  toothing parallel to the rotation axis of the planet gear further in view of Grimm to control thrust loading force between meshing gears to avoid backlash causing wear in gearbox.

As to claim 8, Bennett in view of Leiner and further in view of Grimm discloses wherein the ring gear (20, 22 in Bennett and 34, 35 in Leiner and 31a, 33a in Grimm) comprises a toothing comprising a series of upstream (78 in Bennett, via 34 in Leiner, via 31a in Grimm) and downstream teeth (80 in Bennett, via 35 in Leiner, via 33a in Grimm) located respectively on either side of said plane and separated from each other by the second toothing (70, 72 in Bennett, 24 in Leiner, 27b, 26a in Grimm), the upstream and downstream teeth of the ring gear being parallel to each other and to the axis of rotation of the sun gear (Grim shows ring gears engaged with straight parallel .

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Leiner as applied to claim 1 above, and further in view of Ardnt et al 7291088.  As to claim 9, Bennett in view of Leiner discloses the sun gear comprises a toothing (93 in Bennett), but doesn’t disclose a series of upstream and downstream teeth located respectively on either side of said plane.
Arndt et al discloses a mechanical gear comprising: - a sun gear (4) having an axis of rotation, - a ring gear (2) which extends around the sun gear, - planet gears (3, 5a, 5b) which are in mesh with the sun gear and the ring gear and which are held by a planet carrier (7), and shows that it is well known in the art to design the engaging sun gear with a series of upstream and downstream teeth located respectively on either side of a plane (split between both 4 gears as shown in Figure 1a and 1b).
It would have been an obvious design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to design the sun gear in Bennett in view of Leiner with an upstream and downstream toothing (based on sun gear teeth 93 in Bennett engaging both first toothing gears) further in view of Arndt to increase load splitting during operation of gearing to provide uniform load distribution output from gearing to avoid backlash causing wear in gearbox.

As to claim 10, Bennett discloses wherein the toothing (93) of the sun gear is formed in one piece with a sun gear drive shaft (via 50).

As to claim 11, Bennett in view of Leiner discloses wherein the toothing of the sun gear is fitted and secured to a shaft (20 in Leiner) for driving the sun gear, the driving shaft comprising external splines engaged with complementary internal splines of the sun gear (column 3, lines 12-15 in Leiner describes that it is well known in the art to secure the sun gear to a shaft for conjoined rotation, spline connections are well known as a conjoining method).

Allowable Subject Matter
Claims 2-5, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 2 in combination with claim 1) the mechanical gearbox…….wherein at least one of the upstream and downstream first or second toothings are angularly positioned about the planet gear axis of rotation  to present symmetry fault with respect to the plane and in combination with the limitations as written in claim 2.
-(as to claim 14 in combination with claim 1) the mechanical gearbox……wherein the ring gear is rotationally moveable and the carrier is rotationally immovable about the axis of rotation (of the sun gear) and in combination with the limitations as written in claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Maydew 6554734 discloses a mechanical gearbox having a planet gear with a series of upstream and downstream teeth and shows that it is well known in art to have the toothing parallel to each other and an axis of rotation of the planet gear (as shown in Figures 1 and 3).
-Dorn et al 4742730 discloses a mechanical gearbox having a planet gear with a series of upstream and downstream teeth of the herringbone type (as shown in Figure 2).
-Mourani discloses a mechanical gearbox having a planet gear and shows that it is well known in the art to have different toothing configurations of the gears (as shown in Figure 10B).
 
Note: Applications 17/341893 and 16/848642 seem to be similar in scope to the present invention claims however, both applications lack scope coverage pertaining to the recitation “wherein the upstream teeth and the downstream teeth of the second toothing are parallel to each other and to an axis of rotation of the planet gear”.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        March 10, 2022